       Case 4:19-cv-04221 Document 1 Filed on 10/25/19 in TXSD Page 1 of 4



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 EXHIBIT NETWORK                                   §
 INTERNATIONAL, LTD.                               §
                                                   §
        PLAINTIFF,                                 §
                                                   §
 VS.                                               §                          4:19-cv-4221
                                                            CIVIL ACTION NO. ____________
                                                   §
 UNION INSURANCE COMPANY                           §
                                                   §
        DEFENDANT.                                 §
                                                   §

______________________________________________________________________________

                 DEFENDANT UNION INSURANCE COMPANY’S
                            NOTICE OF REMOVAL
______________________________________________________________________________


TO THE HONORABLE UNITED STATES DISTRICT COURT:

        Defendant Union Insurance Company (“Union”) respectfully petitions this Court for

removal of the above-entitled action to the United States District Court for the Southern District

of Texas from the 165th Judicial District Court of Harris County, Texas, and for its Notice of

Removal states:

                                          I.
                                  PROCEDURAL HISTORY

        1.     This action, entitled Exhibit Network International, LTD. v. Union Insurance

Company, pending in the 165th Judicial District Court of Harris County, Texas, Cause No. 2019-

70786, was commenced against Union via the filing of Plaintiff’s Original Petition (the “Petition”)

on or about September 27, 2019.

        2.     Union was served on October 4, 2019. Accordingly, this notice of removal is timely


DEFENDANT UNION INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                          Page 1

4834695v.2
       Case 4:19-cv-04221 Document 1 Filed on 10/25/19 in TXSD Page 2 of 4



filed pursuant to 28 U.S.C. § 1446(b).

        3.     Plaintiff alleges causes of action against Union for breach of contract, violations of

the Texas Deceptive Trade Practices Act, violations of the Texas Insurance Code, and breach of

the common law duty of good faith and fair dealing. See Exhibit A, Plaintiff’s Original Petition.

Plaintiff seeks actual damages plus attorneys’ fees, court costs, statutory penalty damages,

exemplary and/or treble damages, pre-judgment interest, post-judgment interest, and additional

damages. See id.

                                                II.
                                              VENUE

        4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because the state

court where the suit has been pending is located in this district and division

                                     III.
               CITIZENSHIP OF THE PARTIES AND JURISDICTION

        5.     Upon information and belief, Plaintiff is a limited liability company organized

under the laws of the state of Texas, with its principal place of business at 3434 Lang Road,

Houston, Texas 77092. Upon information and belief, the members of Plaintiff are RBF

Management, LLC, a limited liability company, and Kathleen O. Maartens, an individual and

citizen of Texas. Upon information and belief, the members of RBF Management, LLC are

Kathleen Maartens, an individual and citizen of Texas, and Leonard H. Maartens, Jr., an individual

and citizen of Texas. Because all of Plaintiff’s members are citizens of Texas, Plaintiff is

considered a citizen of Texas.

        6.     Union is a corporation organized under the laws of the State of Iowa with its

principal place of business in the State of Iowa. Union is now, and was at the time this action was




DEFENDANT UNION INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                            Page 2

4834695v.2
       Case 4:19-cv-04221 Document 1 Filed on 10/25/19 in TXSD Page 3 of 4



commenced, a citizen of the State of Iowa. Thus, removal is proper because there is complete

diversity among the named parties under 28 U.S.C. § 1332

                                          IV.
                                AMOUNT IN CONTROVERSY

        7.     “Plaintiff seeks monetary relief of over $100,000.00.” See Exhibit A, Plaintiff’s

Original Petition at ¶ 1. Thus, the amount in controversy requirement of 28 U.S.C. § 1332(a) is

satisfied.

                                             V.
                                        ATTACHMENTS

        8.     In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

served upon Union in the state court action are attached to this notice. See Exhibit A.

                                           VI.
                                 NOTICE TO STATE COURT

        9.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this notice of

removal will promptly be given to all parties and to the clerk of the 165th Judicial District Court

of Harris County, Texas.

                                             VII.
                                        JURY DEMAND

        10.    Pursuant to Federal Rule of Civil Procedure 38, Union demands a trial by jury.

                                              VIII.
                                            PRAYER

        WHEREFORE, PREMISES CONSIDERED, Union respectfully gives notice that this

state court action has been removed and placed on this Court’s docket for further proceedings.

Union further requests any additional relief to which it may be justly entitled.




DEFENDANT UNION INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                          Page 3

4834695v.2
       Case 4:19-cv-04221 Document 1 Filed on 10/25/19 in TXSD Page 4 of 4




                                                    Respectfully submitted,

                                                    s/ Jennifer G. Martin
                                                    JENNIFER G. MARTIN
                                                    Texas State Bar No. 00794233
                                                    Southern District Bar No.2789457
                                                    S.D. Tex. ID. 20770
                                                    Email: jennifer.martin@wilsonelser.com
                                                    WILSON ELSER MOSKOWITZ
                                                    EDELMAN & DICKER, LLP
                                                    Bank of America Plaza
                                                    901 Main Street, Suite 4800
                                                    Dallas, Texas 75202-3758
                                                    Telephone: (214) 698-8000
                                                    Fax: (214) 698-1101
                                                    ATTORNEY           FOR      DEFENDANT
                                                    UNION INSURANCE COMPANY



                               CERTIFICATE OF SERVICE

        I hereby certify that the above and foregoing document was forwarded to all counsel of
record in accordance with the Federal Rules of Civil Procedure on this 25th day of October, 2019.

        James M. McClenny
        J. Zachary Moseley
        Sean Patterson
        McClenny Moseley & Associates, PLLC
        516 Heights Boulevard
        Houston, TX 77007



                                                    /s/ Jennifer G. Martin
                                                    JENNIFER G. MARTIN




DEFENDANT UNION INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                        Page 4

4834695v.2
